United States District Court
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
§
v. § CASE NO. 3:18-CR~00185-S
§
JOSE CARDENAS-GASCA (04) §

ORDER ACCEPTING REPOR'I` AND RECOMMENDATION OF THE
UNITED STATES MAGISTRATE JUDGE CONCERNING PLEA OF GUIL'I`Y

After reviewing all relevant matters of reoord, including the Notice Regarding Entry of a Plea oquilty, the Consent

of the defendant, and the Report and Reeommendation Concerning Plea of Guilty of the United States Magistrate Judge,
and no objections thereto having been filed within fourteen days of service in accordance with 28 U.S.C. § 636(b)(l), the
undersigned District Judge is of the opinion that the Report and Recommendation of the Magistrate Judge concerning the
Plea of Guilty is correct, and it is hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty, and
,JOSE CARDENAS-GASCA is hereby adjudged guilty of 21 U.S.C. §§ 846, 841 (a)(l) and (b)(l)(A)(i); Conspiracy to
Possess with Intent to Distribute a Controlled Substance. Sentence will be imposed in accordance with the Court's
scheduling order.

|:l

SIGNED this /%//(day ofFebruaiy, 2019.

The defendant is ordered to remain in custody.

The Court adopts the findings of the United States Magistrate Judge by clear and convincing evidence that the defendant is not
likely to flee or pose a danger to any other person or the community if released and should therefore be released under § 3142(13)
or (c).

Upon motion, this matter shall be set for hearing before the United States Magistrate Judge who set the conditions of release
for determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any other
person or the community if released under § 3142(!:)) or (c).

The defendant is ordered detained pursuant to 18 U.S.C. § 3143(a)(2). The defendant shall seif»surrender to the United States
Marshal no later than .

 

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the Court finds

l:l There is a substantial likelihood that a motion for acquittal or new trial will be granted, or
[:l The Governrnent has recommended that no sentence of imprisonment be imposed, and
[:l This matter shall be set for hearing before the United States Magistrate Judge who set the conditions of release for

determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any
other person or the community if released under § 3142(13) or (c).

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the defendant has filed a motion alleging
that there are exceptional circumstances under § 3145(0) why he/she should not be detained under § 3 i43(a)(2). This matter
shall be set for hearing before the United States Magistrate judge who set the conditions of release for determination of whether
it has been clearly shown that there are exceptional circumstances under § 3i45(c) why the defendant should not be detained
under § 3143(a)(2), and whether it has been shown by clear and convincing evidence that the defendant is likely to flee or pose
a danger to any other person ortho community if released under § 3142(b) or (c).

  

 

KA§EN GREN sCHOLER
UNiTaD sTATas nisrRicT JUDGE

 

